Case 3:20-cv-00359-JFS Document 35 Filed 11/04/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH HENKEL, : CIVIL NO. 3:20-CV-359
Plaintiff, :
v. : (SAPORITO, M.J.)
HOME DEPOT U.S.A., INC. :
Defendant.
ORDER

AND NOW, this 4» day of November, 2020, the above-
captioned action having been settled, IT IS HEREBY
ORDERED THAT this action is hereby DISMISSED, without
costs and without prejudice to the right, upon good cause shown
within sixty (60) days, to reinstate the action if the settlement is
not consummated. The Clerk of Court shall note the docket of this
action accordingly.

E heute F.
OSEPH F. S4PORITE JR.

United States Magistrate Judge
Dated: November 4, 2020

 
